UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6620



TYRELL DAVRON ANDERSON,

                                              Plaintiff - Appellant,

          versus


JOSEPH SACCHETT,

                                              Defendant -   Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Andre    M. Davis, District Judge.
(CA-05-596-AMD)


Submitted:   June 9, 2005                   Decided:   June 17, 2005


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Tyrell Davron Anderson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Tyrell Davron Anderson appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.   We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.   Anderson v.

Sacchett, No. CA-05-596-AMD (D. Md. filed Mar. 17, 2005 & entered

Mar. 18, 2005).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 2 -